DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Vigano et al. (US 20150022421 A1, hereinafter “Vigano”),
Coldrey et al. (US 20120003925 A1, hereinafter “Coldrey”)
Smoot et al. (US 20180152235 A1, hereinafter “Smoot”)
Miyagawa et al. (US 20160345189 A1, hereinafter “Miyagawa”)
Hettak et al. (US 20190074325 A1, hereinafter “Hettak”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Smoot teaches a megastructure reflector in a wireless communication system (Smoot [0037], [0051], [0166],  fig. 1, where Smoot teaches a relay wireless communication device or a crosslink to receive RF signals from Rx-satellite 104-1 and to transmit RF signals to Tx-satellite 104-2), comprising: 
a transceiver unit configured to receive a plurality transmissions from a base station (Smoot [0051]-[0054], figs. 1, 3-5, where Smoot discloses a transceiver communication system (102) for receiving communication from base station (107). Note that elements 107, 104 and 102 can all considered transceivers.)  
a radiating structure comprising a plurality of subarrays of radiating cells configured  to radiate the plurality of transmissions to a plurality of user equipment (UE), that are respectively (Smoot  [0051]-[0054], [0166]-[0168],  figs. 1, 3-5, 6, 12 and 13 where Smoot discloses the antenna of the transceiver can be formed by a plurality of arrays radiating cells for receiving RF signals from Rx-satellite 104-1  and arrays of radiating cells for transmitting RF signals to Tx-satellite 104-2; 
a subarray controller configured to control the plurality of subarrays of the radiating structure and radiate the transmissions in multiple directions using respective subarrays, each subarray of the plurality of subarrays configured to radiate the transmissions at a given direction provided by the transceiver unit and in response to an identification of a position of at least one UE of the plurality of UEs with respect to the base station (Smoot [0108], [0122], [0156], [0179], [0182], [0189], fig. 6).where Smoot discloses that terminal (the relay) perform tracking of the destination satellite (user) and control the antenna arrays to direct or radiate the beam to the user).
Smoot fails to explicitly teach radiating the transmissions in multiple directions as multiple directional beamforms each subarray of the plurality of subarrays configured to radiate the transmissions at a given direction provided by the transceiver unit and in response to an identification of a position of at least one UE of the plurality of UEs with respect to the base station each directional beamform of the multiple directional beamforms having a respective beam width.
However, Smooth teaches forming and steering transmit and receive beams through separate antennas and can search and communicate with multiple satellite using one or more arrays of antennas (Smoot [0026], [0052], [0079]-[0180]). As a result it is clear in the disclosure that multiple beam formed by multiple arrays are controlled to radiate beams in multiple directions by controlling the array using disclosed controller. Nevertheless, Miyagawa teaches a (Miyagawa [0021]-[0022], figs. 2, 6, 7-8, 12).
Therefore, taking the teachings of Smoot and Miyagawa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have controller to control a plurality of arrays (sub-arrays) to transmit beam in different direction corresponding the to where desired users are located, in order to communicate to a plurality of users while assuring that optimum communication are being performed by focusing each beam in the direction of each respective user.
Smoot in view of Miyagawa fails to explicitly teach if the first user and the second user are located in a non-line-of-sight area with respect to the base station.
Cho teaches an improved repeater communication system wherein a base station establishes communication with a plurality of users in a non-line of sight communication using relays or repeaters and beamforming is used between the base station, the relays and the users. The base station communicate to non-line of sight user terminals (12) via relay (11) that is obstructed for example by a building and each beam can be directed in the direction of a particular user (Cho [0014]-[0016], figs. 1 and 2).
Therefore,  taking the teachings of Smoot, Miyagawa and Cho as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a relay wherein the relay receives control signal from the based station of a controlling node to control the antennal elements in order to transmit the signal in a desired directions toward the location of each desired user equipment when the base station cannot reach the user due to obstructions or the like in order to achieve better communication and ensured a .
The combination above fails to teach wherein at least one cell of the plurality of subarrays of radiating cells is coupled to a varactor disposed between a conductive area of the at least one cell and a conductive outer loop that surrounds the conductive area, the varactor configured to alter a reactance of the at least one cell to provide a beamform having a beam width and a direction as determined by the varactor of the at least one cell;

However, Hettak teaches varactor element that can be part of antenna array wherein a cell is coupled to a varactor disposed between a conductive area (22a for example) of the at least one cell and a conductive outer loop that surrounds the conductive area (22b for example and ferroelectric material 26), the varactor configured to alter a reactance of the at least one cell to provide a beamform having a beam width and a direction as determined by the varactor of the at least one cell (Hettak [0043]-[0049], figs. 1-3);
Therefore, taking the teachings of Smoot, Miyagawa and Cho and Hettak  as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have mechanism to control the reactances, in doing so control the antennas, using varactors in order to control the antennas, antenna beams, and/or beams direction to achieve better communication and place the varactor (reactance or capacitance controller) in between the metal plates and using appropriate voltage to control the reactance of the antenna cell thereby the direction of the beam, in order to facilitate the implementation of the antenna array on a printed circuit board. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        October 18, 2021